Citation Nr: 1529515	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  09-27 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's Scheuermann's disease with kyphosis, T7 and T8 wedging, chronic thoracolumbar pain syndrome, L1 compression fracture residuals, and degenerative disc disease for the period prior to October 26, 2012.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's Scheuermann's disease with kyphosis, T7 and T8 wedging, chronic thoracolumbar pain syndrome, L1 compression fracture residuals, and degenerative disc disease for the period on and after October 26, 2012.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	J. Moore, Attorney

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1974 to September 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the New York, New York, Regional Office (RO) which, in pertinent part, established service connection for Scheuermann's disease with kyphosis and T7 and T8 wedging; assigned a 10 percent evaluation for that disability; and effectuated the award as of May 8, 1995.  In August 2009, the RO denied a TDIU.  In August 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In March 2013, the RO, in pertinent part, recharacterized the Veteran's spinal disorder as Scheuermann's disease with kyphosis, T7 and T8 wedging, chronic thoracolumbar pain syndrome, L1 compression fracture residuals, and degenerative disc disease; assigned a 20 percent evaluation for that disability; and effectuated the award as of October 26, 2012.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran had active service from July 1974 to September 1974.  

2.  In May 2015, VA was notified that the Veteran had died in March 2015.  
CONCLUSION OF LAW

In light of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the Veteran's claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  


ORDER

The appeal is dismissed.



		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


